DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
Newly submitted claims 1-21 are directed to an invention that is independent or distinct from the invention originally claimed for the following reasons: the newly added amendments are directed towards a new embodiment which now requires “a compensation layer having a second thermal expansion coefficient disposed on a top surface of the micro mirror” while the originally claimed embodiment required “a compensation layer having a third thermal expansion coefficient disposed on the reflective layer”.
Since applicant has received an action on the merits for the originally presented invention, this invention has been constructively elected by original presentation for prosecution on the merits.  Accordingly, claims 1-21 are withdrawn from consideration as being directed to a non-elected invention.  See 37 CFR 1.142(b) and MPEP § 821.03.
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –




Claims 1-4, 6-13, 15-17 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Kozhukh (US 2002/0159172; already of record).
Regarding claims 1, 9 and 11, Kozhukh discloses, a micromachined mirror assembly (Fig. 1), comprising: 
a micro mirror (16) having a first thermal expansion coefficient; 
a reflective layer (14) having a second thermal expansion coefficient disposed on a top surface of the micro mirror, the reflective layer being reflective to incident light of the micromachined mirror assembly; and 
a compensation layer (12) having a third thermal expansion coefficient disposed on the reflective layer, the compensation layer being transparent to the incident light of the micromachined mirror assembly, 
wherein the first thermal expansion coefficient (Para. 0010) is between (note, the Examiner interprets that this is inherent based on similar materials used) the second thermal expansion coefficient (Para. 0011) and the third thermal expansion coefficient (Para. 0010).
Regarding claims 2 and 10, Kozhukh discloses, the micro mirror is made of silicon (Para. 0010).
Regarding claims 3 and 12, Kozhukh discloses, the reflective layer is made of a metal (Para. 0011 and see 14), and the compensation layer is made of a dielectric (Para. 0010 and see 12).
Regarding claims 4 and 13, Kozhukh discloses, the metal comprises gold or aluminum (shown as conventional in Para. 0014), and the dielectric comprises silicon oxide (Para. 0010 and see 12).
claims 6 and 15, Kozhukh discloses, the first thermal expansion coefficient is smaller than the second thermal expansion coefficient (note, the Examiner interprets that this is inherent based on similar materials used), and the first thermal expansion coefficient is greater than the third thermal expansion coefficient (note, the Examiner interprets that this is inherent based on similar materials used).
Regarding claims 7 and 16, Kozhukh discloses, a difference between the first and second thermal expansion coefficients times a Young's modulus of the reflective layer substantially equals a difference between the first and third thermal expansion coefficients times a Young's modulus of the compensation layer (note, the Examiner interprets that this is inherent based on similar materials used).
Regarding claims 8 and 17, Kozhukh discloses, each of the reflective layer and the compensation layer is a stress-free layer at a room temperature (see 12, 14 and associated text).
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 5 and 14 are rejected under 35 U.S.C. 103 as being unpatentable over Kozhukh (US 2002/0159172; already of record) as applied to claims 1 and 11 above, in view of Abu-Ageel (US 2008/0192327).
Kozhukh remains as applied to claims 1 and 11 above.
Kozhukh does not disclose the reflective layer comprises a plurality of alternating dielectric layers.
Abu-Ageel teaches, from the same field of endeavor that in a mirror assembly that it would have been desirable to make the reflective layer comprises a plurality of alternating dielectric layers (Para 0064).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to make the reflective layer comprises a plurality of alternating dielectric layers as taught by the mirror assembly of Abu-Ageel in the mirror assembly of Kozhukh since Abu-Ageel teaches it is known to include this feature in a mirror assembly for the purpose of providing a mirror assembly with even brightness, reduced speckle and improved quality.

Claims 18-20 are rejected under 35 U.S.C. 103 as being unpatentable over Kozhukh (US 2002/0159172; already of record) in view of Gilliland et al. (US 2016/0266242).
Regarding claim 18, Kozhukh discloses, a scanner for light detection and ranging (LiDAR), comprising: 
a micromachined mirror assembly (20 of Fig. 1) configured to reflect an incident laser beam and comprising: 
a micro mirror (16 of Fig. 1) having a first thermal expansion coefficient; and 

Kozhukh does not disclose an optical compensation module configured to compensate a beam divergence of the reflected layer beam from the micromachined mirror assembly based on a curvature of the micromachined mirror assembly.
Gilliland teaches, from the same field of endeavor that in a mirror assembly (Figs. 4 and 6A) that it would have been desirable to include an optical compensation module (58, 64) configured to compensate a beam divergence of the reflected layer beam from the micromachined mirror assembly based on a curvature of the micromachined mirror assembly (Para. 0051, lines 21-26).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to include an optical compensation module configured to compensate a beam divergence of the reflected layer beam from the micromachined mirror assembly based on a curvature of the micromachined mirror assembly as taught by the mirror assembly of Gilliland in the mirror assembly of Kozhukh since Gilliland teaches it is known to include this feature in a mirror assembly for the purpose of providing a low cost mirror assembly with reduced power consumption.
Regarding claim 19, Kozhukh in view of Gilliland discloses and teaches as set forth above, and Kozhukh further discloses, the micro mirror is made of silicon (Para. 0010).
claim 20, Kozhukh in view of Gilliland discloses and teaches as set forth above, and Kozhukh further discloses, the at least two coating layers comprise a reflective layer (14) reflective to the incident laser beam and a compensation layer (12) transparent to the incident laser beam. 
Response to Arguments
Applicant's arguments filed 10/08/2021 have been fully considered but they are not persuasive.  In response to applicant’s arguments filed 10/08/2021 the Examiner points out that the newly submitted claims 1-21 are directed to an invention that is independent or distinct from the invention originally claimed.  Since applicant has received an action on the merits for the originally presented invention, this invention has been constructively elected by original presentation for prosecution on the merits.  Accordingly, claims 1-21 are withdrawn from consideration as being directed to a non-elected invention.  See 37 CFR 1.142(b) and MPEP § 821.03.  Therefore, the applicant’s arguments are rendered moot.
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DAWAYNE A PINKNEY whose telephone number is (571)270-1305. The examiner can normally be reached M-F 7:00-5:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ricky Mack can be reached on 571-272-2333. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/DAWAYNE PINKNEY/Primary Examiner, Art Unit 2872                                                                                                                                                                                                        01/13/2022